PER CURIAM.
The appellant is a ten-year-old child afflicted with cerebral palsy. He appeals from a final order of a Department of Children and Families hearing officer, which affirmed the denial by the appellee Agency for Persons with Disabilities of his request for environmental accessibility adaptations funded by the agency’s Medicaid Waiver Program. See § 409.906(13), Fla. Stat. (2006); Fla. Admin. Code R. 59G-13.080 (2006). Upon consideration of the order under review in light of the record and the arguments presented for reversal by the able briefs and oral argument, we find no error.
Affirmed.